     Case 1:21-cv-00190-DAD-SAB Document 7 Filed 02/17/21 Page 1 of 2


 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6   ELIZABETH ROONEY,                                  No. 1:21-cv-00190 DAD SKO
 7                       Plaintiff,
                                                        NEW CASE NUMBER
 8            v.
                                                        1:21-cv-00190 DAD SAB
 9   COSTCO WHOLESALE CORP.,
10                       Defendants.                    ORDER OF RECUSAL
11

12
              It appears to the undersigned, the magistrate judge to whom this case is presently
13
     assigned, that disqualification pursuant to 28 U.S.C. Section 455 is appropriate in this matter.
14
              IT IS THEREFORE ORDERED that the undersigned recuses herself as the magistrate
15
     judge to whom this case is assigned.
16
              IT IS FURTHER ORDERED that this case is reassigned to Magistrate Judge Stanley A.
17
     Boone.
18
              All future pleadings filed with the court shall use the following case number:
19
                                          1:21-cv-00190 DAD SAB
20
      Failure to use the correct case number may result in a delay in the document being received by
21
                                          the correct judicial officer.
22

23   IT IS SO ORDERED.

                                                                          Sheila K. Oberto
24
     Dated:        February 17, 2021                                /s/                                 .
25                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       1
     Case 1:21-cv-00190-DAD-SAB Document 7 Filed 02/17/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
